
	

114 HR 4816 IH: Small Public Housing Agency Opportunity Act of 2016
U.S. House of Representatives
2016-03-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		2d Session
		H. R. 4816
		IN THE HOUSE OF REPRESENTATIVES
		
			March 21, 2016
			Mr. Palazzo (for himself, Mr. Ashford, Mr. Bishop of Georgia, Mr. Fleischmann, Mr. Frelinghuysen, Mr. Harper, Mrs. Hartzler, Mr. Posey, Ms. Kuster, Mr. Thompson of Mississippi, and Mr. Westmoreland) introduced the following bill; which was referred to the Committee on Financial Services
		
		A BILL
		To reform laws relating to small public housing agencies, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Small Public Housing Agency Opportunity Act of 2016. 2.Findings and purpose (a)FindingsCongress finds the following:
 (1)Although small public housing agencies are numerous, they administer only a small fraction of the financial resources provided under the Federal housing programs.
 (2)The oversight of small public housing agencies by the Department of Housing and Urban Development is disproportionate to the financial risk the operations of these agencies pose to the Federal Government.
 (3)Small public housing agencies perform better than larger agencies, as public housing agency performance is presently measured by the Federal Government.
 (4)The Department of Housing and Urban Development should deploy its administrative oversight resources in a manner that reflects relative risk to the Federal Government.
 (5)Regulatory and administrative burdens that may be reasonable for larger public housing agencies may not be so for smaller public housing agencies with more limited resources.
 (6)Eliminating unnecessary or unreasonable regulatory and administrative burdens will improve the effectiveness of small public housing agencies as providers of housing assistance to low-income families.
 (7)Small public housing agencies and their residents would benefit from, and small public housing agencies should be afforded, maximum flexibility in the use of their resources.
 (8)Congress and the Department of Housing and Urban Development should reduce administrative and regulatory burdens on small public housing agencies.
 (9)Public housing revitalization funding has been largely unavailable to small public housing agencies.
 (10)Congress should establish a program of assistance to enable public housing revitalization activities by small public housing agencies.
 (b)PurposesThe purposes of this Act are— (1)to assure the long-term viability and effectiveness of the small public housing agencies and the housing assistance programs they operate;
 (2)to ensure that small public housing agencies are not subject to unnecessary Federal regulatory control and administrative requirements;
 (3)to afford flexibility to small public housing agencies in the use of their resources; (4)to adjust Federal oversight requirements for small public housing agencies to better reflect financial risk to the Federal Government and the relative resources of such agencies;
 (5)to explore innovative approaches to simplifying determination of income and tenant rents; and (6)to ensure that small public housing agencies have access to the resources necessary for the modernization and revitalization of their public housing stock.
				3.Small public housing agencies
 (a)In generalTitle I of the United States Housing Act of 1937 (42 U.S.C. 1437 et seq.) is amended by adding at the end the following:
				
					37.Small public housing agencies
 (a)DefinitionsIn this section, the following definitions shall apply: (1)Housing voucher programThe term housing voucher program means a program for tenant-based assistance under section 8.
 (2)Small public housing agencyThe term small public housing agency means a public housing agency for which the sum of the number of public housing dwelling units administered by the agency and the number of vouchers under section 8(o) administered by the agency is 550 or fewer.
 (3)Troubled small public housing agencyThe term troubled small public housing agency means a small public housing agency designated by the Secretary as a troubled small public housing agency under subsection (c)(4).
 (b)ApplicabilityExcept as otherwise provided in this section, a small public housing agency shall be subject to the same requirements as a public housing agency.
						(c)Program inspections and evaluations
							(1)Public housing projects
								(A)Physical inspections
 (i)Frequency of inspections by SecretaryThe Secretary shall carry out an inspection of the physical condition of a small public housing agency’s public housing projects not more frequently than once every 3 years, unless the agency has been designated by the Secretary as troubled small public housing agency based on deficiencies in the physical condition of its public housing projects.
 (ii)StandardsThe Secretary shall apply to small public housing agencies the same standards for the acceptable condition of public housing projects that apply to projects assisted under section 8.
									(B)Financial condition
 (i)In generalThe Secretary shall determine the financial condition of the public housing program of a small public housing agency solely on the basis of the ratio of current assets to current liabilities.
 (ii)RatioA ratio described in clause (i) of not less than 1 shall result in a determination that the financial condition of a small public housing agency is acceptable.
									(C)Management condition
									(i)Determination
 (I)In generalExcept as provided in clause (ii), the Secretary shall determine the management condition of the public housing program of a small public housing agency solely on the basis of the ratio of vacant unit months to eligible unit months.
 (II)RatioExcept as provided in subclause (III), a ratio described in subclause (I) of not more than 10 percent shall result in a determination that the management condition of a small public housing agency is acceptable.
 (III)ExceptionIn determining the management condition of a program or project of a small public housing agency with an extremely low number of public housing units, the Secretary may apply a ratio or standard that is different than the standard under this subparagraph.
 (ii)Changing market conditionsIn determining the management condition of the public housing program of a small public housing agency, the Secretary shall take into consideration a demonstration by the small public housing agency that the inability of the small public housing agency to lease an adequate number of units is a result of changes in market conditions.
									(2)Housing voucher program
 (A)Physical inspection of assisted unitsA small public housing agency administering assistance under section 8(o) shall make periodic physical inspections of each assisted dwelling unit not less frequently than once every 3 years to determine whether the unit is maintained in accordance with the requirements under section 8(o)(8)(A).
								(B)Management assessment
 (i)In generalThe Secretary shall evaluate the management of a voucher program of a small public housing agency solely on the basis of the lease-up rate or the budget utilization rate of the small public housing agency.
 (ii)RateA lease-up rate or budget utilization rate described in clause (i) of not less than 90 percent shall result in a determination that the management of the voucher program is acceptable.
 (3)High-performing agenciesThe Secretary shall designate a small public housing agency as a high-performing agency if the Secretary determines that the small public housing agency exceeds the criteria for acceptability established under paragraphs (1) and (2) by an extent established by rule by the Secretary.
							(4)Troubled small public housing agencies
 (A)Public housing programNotwithstanding any other provision of law, the Secretary may designate a small public housing agency as a troubled small public housing agency with respect to the public housing program of the small public housing agency only if the Secretary determines that the agency—
 (i)has failed— (I)to maintain the public housing units of the small public housing agency in a satisfactory physical condition, based upon an inspection conducted by the Secretary; and
 (II)to correct deficiencies before the date that is 90 days after the date on which the Secretary verifies the inspection results;
 (ii)does not have, as of the last day of any fiscal year, an acceptable ratio of current assets to current liabilities, as determined under paragraph (1)(B);
 (iii)has failed to maintain an acceptable average ratio of vacant unit months to eligible unit months during any calendar year, as determined under paragraph (1)(C), and that the failure is not the result of changes in market conditions; or
 (iv)has failed to account for the revenues and expenses of the small public housing agency, misappropriated Federal funds, or otherwise failed to comply with applicable Federal law.
 (B)Housing voucher programNotwithstanding any other provision of law, the Secretary may designate a small public housing agency as a troubled small public housing agency with respect to the housing voucher program of the small public housing agency only if the Secretary determines that the agency—
 (i)has failed to comply with the inspection requirements under paragraph (2)(A); (ii)during a calendar year has failed to maintain an acceptable lease-up rate or budget utilization rate, as determined under paragraph (2)(B); or
 (iii)has failed to account for the revenues and expenses of the small public housing agency, misappropriated Federal funds, or otherwise failed to comply with applicable Federal law.
									(C)Appeals
 (i)EstablishmentThe Secretary shall establish an appeals process under which a small public housing agency may dispute a designation as a troubled small public housing agency.
 (ii)OfficialThe appeals process established under clause (i) shall provide for a decision by an official who has not been involved, and is not subordinate to a person who has been involved, in the original determination to designate a small public housing agency as a troubled small public housing agency.
									(D)Corrective action agreement
 (i)Agreement requiredNot later than 60 days after the date on which a small public housing agency is designated as a troubled public housing agency under subparagraph (A) or (B), the Secretary and the small public housing agency shall enter into a corrective action agreement under which the small public housing agency shall undertake actions to correct the deficiencies upon which the designation is based.
 (ii)Terms of agreementA corrective action agreement entered into under clause (i) shall— (I)have a term of 1 year, and shall be renewable at the option of the Secretary;
 (II)provide, where feasible, for technical assistance to assist the public housing agency in curing its deficiencies;
 (III)provide for— (aa)reconsideration of the designation of the small public housing agency as a troubled small public housing agency not less frequently than annually; and
 (bb)termination of the agreement when the Secretary determines that the small public housing agency is no longer a troubled small public housing agency; and
 (IV)provide that in the event of substantial noncompliance by the small public housing agency under the agreement, the Secretary may—
 (aa)contract with another public housing agency or a private entity to manage the public housing of the troubled small public housing agency;
 (bb)withhold funds otherwise distributable to the troubled small public housing agency; (cc)assume possession of, and direct responsibility for, managing the public housing of the troubled small public housing agency;
 (dd)petition for the appointment of a receiver, in accordance with section 6(j)(3)(A)(ii); and (ee)exercise any other remedy available to the Secretary in the event of default under the public housing annual contributions contract entered into by the small public housing agency under section 5.
 (E)Emergency actionsNothing in this paragraph may be construed to prohibit the Secretary from taking any emergency action necessary to protect Federal financial resources or the health or safety of residents of public housing projects.
								(d)Reduction of administrative burdens
							(1)Reports
 (A)Comparability with section 8 requirementsNotwithstanding any other provision of law, and except as otherwise provided in this section, the Secretary may not require a small public housing agency to submit any report, plan, or other information with respect to the public housing units, projects, or programs of the small public housing agency if the report, plan, or other information is not required to be submitted by the owner of a project assisted under section 8 that is covered by a mortgage insured by the Secretary.
 (B)Exception for designated housing for elderly and disabled familiesA small public housing agency shall submit to the Secretary the plan required under section 7 in order to designate occupancy in public housing units in accordance with section 7.
 (C)ComplianceFor purposes of determining the benefits or funding available to a small public housing agency, the small public housing agency shall be deemed to be in compliance with a requirement under Federal law to submit a report, plan, or other information with respect to the public housing units, projects, or programs of the small public housing agency if the small public housing agency submits the reports, plans, or other information required under subparagraphs (A) and (B).
								(2)Community service
 (A)In generalNotwithstanding any other provision of law, a small public housing agency may elect to comply with the requirements under section 12(c)(3) through the use of tenant certifications.
								(B)Monitoring of compliance
 (i)DefinitionIn this subparagraph, the term administrative burden or requirement includes a requirement to review or verify information contained in a tenant certification. (ii)RequirementThe Secretary may not impose any administrative burden or requirement with respect to the monitoring of compliance with section 12(c) on a small public housing agency that has made an election under subparagraph (A), except a requirement to obtain tenant certifications and make the tenant certifications available to the Secretary.
 (C)Determination of noncomplianceA small public housing agency may not make an election under subparagraph (A) if the Secretary determines that there is substantial noncompliance by the tenants at the small public housing agency with the requirements under section 12(c).
 (D)Insufficient resourcesNotwithstanding any other provision of law, section 12(c) shall not apply to residents of any public housing project that is located in a community having a population of less than 7,500, as determined using data from the most recently available decennial census, and that is administered by a small public housing agency, if the agency certifies to the Secretary, in accordance with such requirements as the Secretary shall establish, that there are insufficient community resources to allow tenants to comply with the requirements under such section.
 (3)Economic opportunitySection 3 of the Housing and Urban Development Act of 1968 (12 U.S.C. 1701u) shall apply to a small public housing agency only to the extent that such section 3 applies to the owner of a project assisted under section 8 of this Act.
 (4)Asset managementAt the request of a small public housing agency or a public housing agency that administers not more than 400 public housing dwelling units, the Secretary shall exempt the small public housing agency or public housing agency from any asset management requirement otherwise imposed by the Secretary on public housing agencies.
							(5)Environmental reviews
 (A)ExemptionNotwithstanding any other provision of law, a small public housing agency shall be exempt from any environmental review requirements with respect to a development or modernization project involving new construction, for any project for which the portion of the total development cost that is attributable to new construction does not exceed $100,000.
 (B)Streamlined proceduresThe Secretary shall, by rule, establish streamlined procedures for environmental reviews of small public housing agency development and modernization projects involving new construction, for any project for which the portion of the total development cost that is attributable to new construction exceeds $100,000.
 (6)GPNA ProvisionNotwithstanding any other provision of law, small public housing agencies shall be exempt from any requirement to conduct a Green Physical Needs Assessment (GPNA) or other such assessment similar in requirements with respect to any fiscal year for which the aggregate amount provided by the Secretary for nationwide assistance from the Capital Fund under section 9(d) fails to meet the annual accrued need for such assistance nationwide for such fiscal year, as determined by the Secretary.
							(e)Fungibility
 (1)In generalNotwithstanding any other provision of law and subject to paragraph (2), a small public housing agency may—
 (A)combine funds provided to the small public housing agency for voucher assistance under section 8(o), from the Capital Fund, and from the Operating Fund; and
 (B)use the funds combined under subparagraph (A) for any activity authorized under section 8(o) or subsection (d) or (e) of section 9.
 (2)LimitationIn using funds combined under paragraph (1)(A), a small public housing agency shall assist substantially the same number of low-income families, with a comparable mix of families by family size, as the small public housing agency did in the year preceding its qualification as a small public housing agency, with appropriate adjustments made by the Secretary on the basis of any increase or decrease in the number of vouchers or units assisted.
 (f)Project-Based vouchersWith respect to a program carried out by a small public housing agency under section 8(o)— (1)section 8(o)(13)(B) shall be applied by substituting 50 percent for 20 percent; and
 (2)section 8(o)(13)(C) shall not apply. (g)Replacement housing factor fundsDuring the first year of each 5-year period for which a small public housing agency qualifies for the addition of a replacement housing factor under section 905.400(i) of title 24, Code of Federal Regulations (or any successor thereto), the Secretary shall pay to the small public housing agency the portion of the total amount that the Secretary plans to make available to the small public housing agency from the Capital Fund established under section 9(d) during that 5-year period that is attributable to the addition of the replacement housing factor.
						(h)Annual adjustment of minimum rent
 (1)AdjustmentNotwithstanding any other provision of law, section 3(a)(3) shall be applied with respect to small public housing agencies by inserting after $50 per month, the following: as such amount is adjusted annually, for 2017 and years thereafter, to reflect the percentage of the increase (if any) for such period in the Consumer Price Index for all urban consumers published by the Department of Labor,.
 (2)Maintenance of subsidiesNotwithstanding any other provision of law, in determining the amount of assistance to be provided from the Capital Fund and the Operating Fund under section 9 to any small public housing agency, or in providing such amounts to any such agency, the Secretary may not take into consideration any amounts received by a small public housing agency pursuant to an adjustment made by reason of paragraph (1) of this subsection in the amount of the minimum rent.
 (i)De minimis exception to demolition and disposition requirementsNotwithstanding any other provision of law, section 18(f) shall be applied with respect to small public housing agencies by striking the lesser of and inserting the greater of..
 (b)Technical and conforming amendmentsSection 5A of the United States Housing Act of 1937 (42 U.S.C. 1437c–1) is amended— (1)in subsection (b), by striking paragraph (3);
 (2)in subsection (e), by striking paragraph (4); and (3)in subsection (f), by striking paragraph (5).
				4.Rent reform demonstration project for small public housing agencies
 (a)DefinitionsIn this section, the following definitions shall apply: (1)Extremely low-income familyThe term extremely low-income family means a family whose income does not exceed the higher of—
 (A)the poverty guidelines updated periodically by the Department of Health and Human Services under the authority of section 673(2) of the Community Services Block Grant Act (42 U.S.C. 9902(2)) applicable to a family of the size involved (except that this subparagraph shall not apply in the case of public housing agencies or projects located in Puerto Rico or any other territory or possession of the United States); or
 (B)30 percent of the median income for the area, as determined by the Secretary, with adjustments for smaller and larger families (except that the Secretary may establish income ceilings higher or lower than 30 percent of the median income for the area on the basis of the Secretary's findings that such variations are necessary because of unusually high or low family incomes).
 (2)IncomeThe term income has the meaning given that term by section 3(b)(4) of the United States Housing Act of 1937 (42 U.S.C. 1437a(b)(4)).
 (3)Low-income familyThe term low-income family means a family whose income does not exceed 80 percent of the median income for the area, as determined by the Secretary with adjustments for smaller and larger families, except the Secretary may establish income ceilings higher or lower than 80 percent of the median income for the area if the Secretary determines that such variations are necessary because of unusually high or low family incomes in the area.
 (4)Median income for the areaThe term median income for the area means the median income of all families in a geographic area, as determined by the Secretary. (5)SecretaryThe term Secretary means the Secretary of Housing and Urban Development.
 (6)Small public housing agencyThe term small public housing agency has the same meaning as in section 37(a) of the United States Housing Act of 1937, as added by this Act.
 (7)Very low-income familyThe term very low-income family means a family whose income does not exceed 50 percent of the median income for the area, as determined by the Secretary with adjustments for smaller and larger families, except the Secretary may establish income ceilings higher or lower than 50 percent of the median income for the area if the Secretary determines that such variations are necessary because of unusually high or low family incomes in the area.
 (b)Demonstration projectThe Secretary shall carry out a demonstration project to examine how various methods of determining rent in public housing affect—
 (1)the administrative burden on small public housing agencies; and (2)the residents of public housing.
				(c)Scope of demonstration project
 (1)Request to participateThe Secretary shall select small public housing agencies to participate in the demonstration project from among small public housing agencies that request to participate in the project.
 (2)NumberThe Secretary shall select not more than 20 percent of the total number of small public housing agencies to participate in the demonstration project.
 (3)RepresentationThe Secretary shall select small public housing agencies representing a broad range of geographic areas and urban and rural locations.
 (d)Rent-Setting mechanismsA small public housing agency participating in the demonstration project shall select one or more of the following methods for establishing a family’s rent contribution for a dwelling unit in public housing:
				(1)Tiered system
 (A)Initial rentsA tiered system under which the amount of initial rent is as follows: (i)For an extremely low-income family, an amount equal to 30 percent of 10 percent of the median income for the area.
 (ii)For a very low-income family, an amount equal to 30 percent of 30 percent of the median income for the area.
 (iii)For a low-income family, an amount equal to 30 percent of 50 percent of the median income for the area.
						(B)Subsequent rents
 (i)Annual adjustmentThe rent established in accordance with subparagraph (A) shall be adjusted annually by the small public housing agency on the basis of changes in area median incomes.
 (ii)Continued occupancyThe annual adjustment in rent under clause (i) shall apply to the continued occupancy of an assisted family.
 (C)Over-income familiesA family assisted under a tiered system established under subparagraph (A) whose income exceeds 80 percent of the median income for the area shall pay a rent equal to the higher of—
 (i)30 percent of 80 percent of the median income for the area; or (ii)the market rent for the unit as determined by the small public housing agency.
						(2)Gross income
 (A)Initial rentsA method under which rent is established in an amount that varies between 26 to 28 percent of a family’s income, based on family characteristics as determined by the small public housing agency.
 (B)Subsequent rentsThe rent established under subparagraph (A) shall be adjusted annually between income recertifications on the basis of factors selected by a small public housing agency that are most relevant to the status of a resident.
 (C)Minimum rentIn establishing rents in accordance with subparagraph (A), a small public housing agency may impose a minimum rent.
 (3)Existing rent mechanismsThe method for establishing rents under section 3 of the United States Housing Act of 1937 (42 U.S.C. 1437a), except that section 37(h)(1) of such Act (as added by the amendment made by section 3(a) of this Act), shall apply for purposes of this paragraph.
				(e)Income recertifications
 (1)In generalNot less frequently than once every 5 years, a small public housing agency shall review family income for purposes of adjusting rent under paragraphs (1), (2), and (3) of subsection (d), except a family may request a recertification and adjustment in rent at any time if the family income has changed by an amount established by the small public housing agency.
 (2)Determination of family incomeIn determining family income, a small public housing agency may use the income of the family as determined by the small public housing agency for the preceding year.
 (f)Hardship exceptionA small public housing agency shall adopt a hardship policy, comparable to the policy described in section 3(a)(3)(B) of the United States Housing Act of 1937 (42 U.S.C. 1437a(a)(3)(B)), for use in connection with a minimum rent imposed under subsection (d)(2)(C) and in connection with rents established under paragraphs (1), (2), and (3) of subsection (d).
			(g)Reports
 (1)In generalNot later than 5 years after the date of enactment of this Act, the Secretary shall submit to Congress a report on the results of the demonstration project carried out under this section.
 (2)Recommendations for actionThe report submitted under paragraph (1) shall recommend that Congress take one or more of the following actions:
 (A)Continue the demonstration project for a specified period of time. (B)Expand the number of participants in the demonstration project.
 (C)Apply the terms of the demonstration project to all small public housing agencies. (D)Change any of the terms of the demonstration project.
 (E)Terminate the demonstration project. (3)Recommendations for permanent legislationThe Secretary shall submit to Congress recommendations for permanent legislation that implements rent reform for small public housing agencies—
 (A)with the report required under paragraph (1); or (B)before the date on which the Secretary submits the report required under paragraph (1).
 5.Energy conservationSection 9(e)(2) of the United States Housing Act of 1937 (42 U.S.C. 1437g(e)(2)) is amended by adding at the end the following:
			
				(D)Freeze of consumption levels
 (i)In generalA small public housing agency, as defined in section 37(a), may elect to be paid for its utility and waste management costs under the formula for a period, at the discretion of the small public housing agency, of not more than 20 years based on the small public housing agency’s average annual consumption during the 3-year period preceding the year in which the election is made (referred to in this subparagraph as the consumption base level).
 (ii)Initial adjustment in consumption base levelThe Secretary shall make an initial one-time adjustment in the consumption base level to account for differences in the heating degree day average over the most recent 20-year period compared to the average in the consumption base level.
 (iii)Adjustments in consumption base levelThe Secretary shall make adjustments in the consumption base level to account for an increase or reduction in units, a change in fuel source, a change in resident controlled electricity consumption, or for other reasons.
 (iv)SavingsAll cost savings resulting from an election made by a small public housing agency under this subparagraph—
 (I)shall accrue to the small public housing agency; and (II)may be used for any public housing purpose at the discretion of the small public housing agency.
 (v)Third partiesA small public housing agency making an election under this subparagraph— (I)may use, but shall not be required to use, the services of a third party in its energy conservation program; and
 (II)shall have the sole discretion to determine the source, and terms and conditions, of any financing used for its energy conservation program..
 6.ConsortiaNot later than 180 days after the date of enactment of this Act, the Secretary of Housing and Urban Development shall develop and deploy all electronic information systems necessary to accommodate full consolidated reporting by public housing agencies electing to operate in consortia under section 13(a) of the United States Housing Act of 1937 (42 U.S.C. 1437k(a)).
 7.Effective dateThis Act, and the amendments made by this Act, shall take effect 60 days after the date of enactment of this Act.
		
